DETAILED ACTION 
The amendment submitted on September 24, 2021 has been entered.  Claims 76 and 78-93 are allowed.  Claims 74-75 are cancelled herein below.  
Examiner’s Amendment 
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 74-75, which are directed to an invention non-elected without traverse.  Accordingly, claims 74-75 been cancelled.  See MPEP 821.02.  
Withdrawn Rejections 
The rejection of claims 76-93 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalan (WO 2006/056794 A1) in view of Abraldes (Hepatology 37(4), 902-08 (2003)) is withdrawn because the examiner is persuaded by applicant’s argument that “[a]bsent an expectation that the treatment in Jalan would have any effect on portal pressure, there would have been no motivation to measure portal pressure in the hepatic encephalopathy patients” (see applicant’s Remarks, submitted September 24, 2021, at pp. 5-6).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628